Citation Nr: 0407448	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-08 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person, or on account 
of being housebound.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1998 rating 
decision by the San Juan, Puerto Rico, Regional Office (RO), 
which granted entitlement to a permanent and total disability 
rating for pension purposes, but denied entitlement to 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The veteran is in receipt of nonservice-connected pension 
benefits; his disabilities include eye disorders evaluated as 
100 percent disabling and bilateral hearing loss, evaluated 
as 30 percent disabling, as well as other conditions not 
considered disabling to a compensable degree.

3.  The veteran is not blind; he is not a patient in a 
nursing home; he does not require the use of special 
prosthetic or orthopedic appliances and is not bedridden; nor 
is the veteran currently unable to dress and feed himself, to 
attend to the wants of nature, to keep himself ordinarily 
clean and presentable, or to protect himself from the hazards 
or dangers incident to his daily environment without care or 
assistance on a regular basis.  

4.  The veteran has a single disability that has been rated 
as permanently and totally disabling, but he does not have an 
additional disability or disabilities independently ratable 
at 60 percent or more, nor is he confined to his home or 
immediate premises.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

A.  Timing of notice.

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In a rating action of November 1998, the RO granted a claim 
for nonservice-connected pension benefits, but denied 
entitlement to special monthly pension on account of the need 
for the aid and attendance of another person, or on account 
of being housebound.  Only after that decision was 
promulgated did the RO, on March 12, 2002, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his or her possession that 
pertains to the claim.  The Board finds that VA's duties 
under the law and recently revised implementing regulations 
have been fulfilled.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claim.  For 
example, the discussions in the November 1998 decision 
appealed, the April 1999 statement of the case (SOC), and the 
October 2003 supplemental statement of the case (SSOC) 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification `requirements.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-RO-decision notice was not prejudicial to the 
veteran.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. 422. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on March 12, 2002, 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

B.  Content of Notice. 

In Pelegrini, supra, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  By 
letter dated in March 2002, the veteran was provided with a 
detailed list of the types of evidence that would 
substantiate his claim; he was informed that it was his 
responsibility to make sure he provides all requested records 
pertaining to his claim.  In this regard, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Under the circumstances of this case, the 
Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.  The 
Board may therefore proceed to adjudicate the claim at issue.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The veteran is seeking additional pension benefits on account 
of a claimed need for the aid and attendance of another, or 
on account of being housebound.  The Board observes that the 
veteran was granted entitlement to a permanent and total 
disability evaluation for pension purposes effective June 17, 
1998.  The veteran's principal disabilities are chronic open 
angle glaucoma, aphakia, evaluated as 100 percent disabling; 
bilateral hearing loss, evaluated as 30 percent disabling; 
and peripheral vascular insufficiency, evaluated as 0 percent 
disabling.  

The veteran was afforded a general VA examination in August 
1998, at which time it was noted that the veteran's posture 
was erect and his gait was normal.  He had hearing loss in 
the right ear.  No lymphadenopathy or thyroid enlargement was 
noted.  The lungs were clear to auscultation; no rales or 
rhonchi were heard.  There was no limitation in daily living 
due to lung diseases; however, it was noted that the veteran 
gets tired due to muscle fatigue in the legs.  He had regular 
sinus rhythm.  Blood pressure was 130/80.  Peripheral vessels 
were hardened and tortuous in both arms.  There was no 
evidence of varicosities.  The abdomen was normal, with no 
masses, enlargement or visceromegaly.  Prostate was normal in 
size.  Examination of the musculoskeletal system was 
unremarkable.  He had diminished reflexes.  He was alert, 
logical and coherent.  The pertinent diagnoses were hearing 
loss and glaucoma.  

The veteran was afforded a VA examination for aid and 
attendance or housebound status in August 1998, at which time 
it was noted that he had a history of glaucoma and hearing 
loss in the right side.  It was noted that the veteran was 
always accompanied by someone when he reports for his 
examinations due to deafness.  He was not hospitalized or 
bedridden.  It was also noted that the veteran's wife was the 
one who handled the money even though he was mentally capable 
of handling his funds.  It was reported that the veteran had 
poor balance due to visual loss.  The veteran indicated that 
he usually stays home, watches TV and goes out on the patio.  
On examination, the veteran's blood pressure reading was 
140/80.  There was no limitation of motion, but there was 
poor balance and slow gait secondary to age and poor vision.  
There were no amputations.  Spine, trunk, and neck were 
normal.  The veteran was able to walk without the assistance 
of somebody for approximately 25-50 feet.  It was noted that 
the veteran only left his house for appointments and 
emergencies.  The pertinent diagnosis was evidence of 
peripherovascular insufficiency.  

An August 1998 VA eye examination reported a history of 
cataract surgery to both eyes.  Visual acuity in the right 
eye uncorrected for far was 20/30.  Visual acuity of the 
right eye corrected for near was 20/25 and for far was 20/30.  
Visual acuity of the left eye uncorrected for far was 
20/30+2.  Visual acuity of the left eye corrected for near 
was 20/25 and for far was 20/25.  The veteran had no 
diplopia.  Intraocular lens, bilateral.  The cornea was 
clear.  The irises were normal and lens were clear.  The 
fundus examination with dilated pupils.  The diagnoses were 
chronic open angle glaucoma, and pseudophakia, bilateral.  On 
the occasion of a subsequent VA eye examination in November 
1998, visual acuity in the right eye uncorrected for far was 
20/30.  Visual acuity of the right eye corrected for near was 
20/25 and for far was 20/25.  Visual acuity of the left eye 
uncorrected for far was 20/25+2.  Visual acuity of the left 
eye corrected for near was 20/20 and for far was 20/20.  The 
veteran had no diplopia.  Intraocular lens, bilateral.  The 
cornea was clear.  The irises were intact.  The diagnoses 
were chronic open angle glaucoma, and pseudophakia, 
bilateral.  

The veteran was also afforded an audiological examination in 
November 1998, at which time he complained of increased 
difficulty communicating in either quiet or noisy 
environment.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
85
95
95
LEFT
40
50
50
55
50

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 80 in the left ear.  The 
diagnoses were severe profound mixed hearing loss from 250 
Hertz to 8000 Hertz in the right ear, with word recognition 
scores severely reduced; and, mild to moderately severe 
sensorineural hearing loss from 250 Hertz to 8000 Hertz in 
the right ear, with reduced word recognition score.  

Private treatment reports, dated in April 2000, contain 
diagram of a cardiac catheterization.  

Another VA examination for aid and attendance or housebound 
status was conducted in July 2003, at which time it was noted 
that evidence in the record reflected treatment for chronic 
open angle glaucoma, pseudophakia in both eyes, sensorineural 
hearing loss, sinus bradycardia, asymptomatic, benign 
paroxysmal vertigos, hypertension, multiple joint pain, 
depressive disorder, headache, and major recurrent 
depression.  It was noted that the veteran was accompanied by 
his wife and daughter; he required company to report to the 
examination.  He was not bedridden, nor was he wheelchair-
ridden.  The examiner reported that the veteran had cataract 
extraction in both eyes with intraocular lens implant.  He 
was also noted to have glaucoma; he had refraction error, 
which was corrected with eyeglasses.  The veteran was deemed 
competent to manage his benefit payments assisted by his wife 
and supervision.  It was also reported that the veteran was 
partially dependent due to generalized arthralgia and had 
limited locomotion.  It was noted that the veteran had total 
hearing loss in the right ear, with hearing aid in the left 
ear from four years ago.  He had gastroesophageal reflux 
disease from 10 years ago.  Renal lithiasis from 1990.  
Arthritis of the knee joint and backache from two years ago.  
Hypoglycemia episode by history.  He had no cardiologic, 
pathologic history or complaints.  He complained of pain in 
the knee joints, back pain, cramps in leg at night, episode 
of dyspnea and loss of memory.  It was noted that the 
veteran's typical day consisted of: sitting and walking 
alternating in the house; watching television; reading 
newspaper; listening to the radio; occasionally checking his 
car; and feeding the dog but sedentary in the home.  

On examination, the veteran was described as alert, oriented 
and coherent.  His posture was erect.  Blood pressure was 
120/80 on three readings.  He had degenerative joint disease, 
arthritis of the upper extremity joints.  He had satisfactory 
coordination and satisfactory musculoskeletal function.  The 
veteran had pain in his knee joints, arthralgia, and 
degenerative joint disease of the left knee.  Arthroscopy 
performed revealed edema grade 1 of the legs a peripheral 
vascular insufficiency.  He had satisfactory motion of both 
lower extremities with mild limitation due to weakness of the 
knee joint.  He had satisfactory coordination, with no 
muscular atrophy.  Balance was satisfactory and propulsion 
was slow.  It was noted that the veteran had gastroeophageal 
reflux disease.  It was further noted that the veteran 
ambulated alone slowly, with short step locomotion without 
assistance or aid.  He was able to walk without assistance of 
another person.  No mechanical aid was used or needed.  The 
examiner explained that the veteran was able to leave the 
home at any time, with recommended company to supervise.  The 
pertinent diagnoses were glaucoma; bilateral pseudophakia 
with intraocular lens implant; degenerative joint disease, 
arthritis and osteoarthritis; sensorineural hearing loss, 
hearing aid dependent; and gastroacephalic reflux with 
hyperacidity.  It was noted that there was no cardiac 
pathologic history or findings. 

The veteran was also afforded another VA eye examination in 
July 2003.  At that time, visual acuity in the right eye 
uncorrected for far was 20/40.  Visual acuity of the right 
eye corrected for far was 20/30.  Visual acuity of the left 
eye uncorrected for near was 20/30 and for far was 20/60.  
Visual acuity of the left eye corrected for near was 30/20 
and for far was 20/30.  The veteran had no diplopia.  
Intraocular lens, bilateral.  He had visual field deficit in 
full filed in the right eye.  He also had inferior arcuate 
defect on the left.  The cornea was clear.  The lids were 
intact; sclera was clear.  Extraocular movements were full.  
The diagnoses were controlled chronic open angle glaucoma, 
with associated optic neuropathy and visual field defect; and 
pseudophakia, bilateral, in good order; and refraction error.  


III.  Legal analysis.

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2003).  

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.  

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.  

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  

In Turco v. Brown, 9 Vet. App. 222 (1996) the Court held that 
in order to be awarded SMP on the basis of the need for aid 
and attendance, the record must show at least one of the 
enumerated factors in § 3.352(a).  Turco, supra, at 224.  

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2003).  

A.  Aid and attendance.

After careful review of the evidentiary record, the Board 
finds that the veteran has been awarded a permanent and total 
disability rating for pension purposes; therefore, it is 
recognized that he is significantly disabled.  However, as to 
the specific issue of a claimed need of regular aid and 
attendance, it is noted the veteran is not in a nursing home.  
The VA examination reports clearly reflect that the veteran 
has visual problems; however, the record does not contain 
evidence of limitation of visual acuity of both eyes to 5/200 
and concentric contraction of the visual field to 5 degrees 
or less.  As to a claimed factual need for aid and 
attendance, he can look after his own personal care functions 
such as feeding, bathing, dressing, and going to the 
bathroom.  Despite some problems with ambulation, the 
examiners noted that the veteran is able to walk without 
assistance of another person.  In July 2003, the examiner 
observed that the veteran was competent to manage his benefit 
payments assisted by his wife and supervision.  Furthermore, 
VA examinations show that he is not bedridden because of his 
disabilities.  His disabilities do not require that someone 
regularly watch over him to protect him from hazards in his 
environment.  Based on a careful review of the veteran's 
disability picture, the extent of personal assistance he 
requires is less than that necessary to meet the criteria 
contained in 38 C.F.R. § 3.352.  Accordingly, payment of a 
special monthly pension based on a need for aid and 
attendance is not warranted.  

B.  Housebound Status.

As noted above, a veteran is considered housebound if in 
addition to having a single permanent disability rated 100 
percent disabling under a regular schedular evaluation he has 
an additional disability or disabilities independently rated 
at 60 percent or more, or is permanently housebound.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).  

The veteran has been assigned a 100 percent disability rating 
for chronic open angle glaucoma, aphakia, a 30 percent rating 
for bilateral hearing loss, and 0 percent for peripheral 
vascular insufficiency.  The medical evidence of record does 
not demonstrate that an increased rating is warranted for the 
bilateral hearing loss or his peripheral vascular 
insufficiency.  While other conditions have been identified, 
including knee, back, and stomach disorders, none of these 
conditions has been assigned a compensable rating.  Thus, the 
Board finds that although the veteran has been evaluated as 
permanently and totally disabled, he does not have an 
additional disability or disabilities rated at 60 percent or 
higher.  

Entitlement to the housebound benefit requires that the 
veteran be "permanently housebound," defined as substantially 
confined to his home or immediate premises.  In this case, 
there is no evidence that the veteran is limited in his 
ability to leave his dwelling or immediate premises due to 
his disabilities.  The VA examination reports indicate that 
the veteran is able to walk without the assistance of another 
person for approximately 25 to 50 feet.  The examiner who 
conducted the July 2003 VA examination indicated that the 
veteran was able to leave the home at any time; however, a 
companion was recommended.  The Board finds the 
"recommendation" of a companion needed when the veteran 
leaves the house does not rise to a level equating to being 
housebound.  Based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.  

The Board acknowledges that the veteran has principal 
disabilities of chronic open angle glaucoma, aphakia, 
bilateral hearing loss, and peripheral vascular 
insufficiency, for which he received a combined 100 percent 
evaluation.  However, the evidence as to whether he requires 
regular aid and attendance or is housebound due to those 
disabilities, as discussed above, is not so evenly balanced 
as to require resolution in the veteran's favor.  Therefore, 
the Board finds that the preponderance of the evidence is 
against entitlement to special monthly pension by reason of 
need for regular aid and attendance or by reason of being 
permanently housebound.  


ORDER

Special monthly pension at the housebound rate or because of 
a need of regular aid and attendance is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



